DETAILED ACTION
Acknowledgements
The amendment filed 10/22/2020 is acknowledged.
Claims 1-15 are pending.
Claims 1-15 have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment/Arguments
Claims 1-15 are amended.

Regarding applicant’s arguments on Intended Use, the arguments are moot in view of the amendment.  While the amendment overcomes intended use in some cases, the intended use still exist in other cases.  For example, Claim 1 recites “cryptographically signing,…a transaction of… thereby transferring the share borrowing right to the winning bidder.”.  To avoid intended use, using active language in the claim.  For example “transferring, by an entity, the share borrowing right to the winning bidder.” where “an entity” is the entity that performs the operation of “transferring”. See paragraph 13 of this office action for detail.

Regarding applicant’s arguments on Not Positively Recited, the arguments are moot in light of the amendment. While the amendment overcomes Not Positively recited in some cases, Not Positively Recited language still exist in other cases.  For example, Claim 1 recite Claim 1 recites “generating,…a digital token…parameters identifying the one or more borrowable securities…” To avoid intended use, using active language in the claim.  For example “identifying, by an entity, the one or more borrowable 

Regarding applicant’s arguments on Non-Functional Descriptive Material, the arguments have been fully considered, but examiner respectfully disagrees.
With respect to “borrowing parameters”, applicant states “Had any of these features been included in independent claim 1, the claim would clearly have had a different scope as the features included in dependent claims 4 and 12 would require that the borrowing parameters include a bid amount to borrow”, examiner respectfully disagrees.  Claims 4 and 12 recite “wherein the one or more borrowing parameters includes a bid amount to borrow the one or more borrowable securities,”.  It describes borrowing parameters. independent claims 1 and 9 recite “generating, using the at least one processor, a digital token including indicating one or more borrowing parameters…”  as you can see, description of the “borrowing parameters” is not been used to perform any of the recited steps/functions in the independent claims.  In other words, the description of “borrowing parameters” does not affect the claimed steps/functions.  Moving “wherein the one or more borrowing parameters includes a bid amount to borrow the one or more borrowable securities,” to independent claims does not change the claim scope  because it does not affect the claimed functions.  Therefore, “wherein the one or more borrowing parameters includes a bid amount to borrow the one or more borrowable securities,” is non-functional descriptive material.  (See MPEP 2111.05 I-III) ( In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).
Similarly, with respect to claim 8 limitation “wherein the one or more borrowable securities comprises at least two different securities.”, it describes the securities.  However, the description of the securities is not used to perform any of the recited steps/functions.  Therefore, it is non-functional descriptive material. 

Regarding applicant’s arguments on Rejections Under 35 U.S.C. §101, the arguments have been fully considered but they are not persuasive.  

 This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as the use of processors and non-transitory computer readable medium merely use(s) a computer as a tool to perform an abstract idea. Specifically, conducting security transaction including receiving inventory, transmitting auction authorization, receiving winner bidder notification, receiving securities into first account, generating a digital token, and cryptographically sign a transaction  The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. 
Applicant further assets “each of independent claims 1 and 9 would recite “significantly more” than the judicial exception and would thusly be directed to patent eligible subject matter under Step 2B.” and “The combination of elements provide significantly more than the purported recited judicial exception identified by the Examiner.”  Examiner respectfully disagrees.  The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The claims 9-15 are computer-readable medium claims that are used to perform method claims 1-8., which only involves the use of computers as tools to automate and/or implement the abstract idea. The combination of elements 
Therefore, the rejection maintains.

Regarding applicant’s arguments on Rejections Under 35 U.S. C. § 112, the arguments are moot in light of amendments.  
With respect to Hybrid, the amendments overcome some of the rejections.  However, it still exist in claim 9.  Claim 9 is a system claim, it also recites “receiving… the one or more borrowable securities that have been auctioned;” “generating a digital token including indicating one or more borrowing parameters identifying the one or more borrowable securities…”.  The operation of “auctioned” and “identifying” are performed by entities that are not part of the structure features of the claimed system.  Therefore, claim 1 is hybrid claim.  Positively reciting the operation would overcome the hybrid rejection. (See MPEP 2173.05 (p) II; UltimatePointer, LLC v. Nintendo Co., 118 USPQ2d 1125 (Fed. Cir. 2016); Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 98 USPQ2d 1393 (Fed. Cir. 2011))

Regarding applicant’s arguments on Terms of Art, the arguments have been fully considered. However, examiner respectfully disagrees.
With respect to Alternative trading system (ATS), applicant assets “An interpretation of the term of art “alternative trading system” to include a broad rights trading system would be unreasonably broad to the person having ordinary skill in the art.”, examiner respectfully disagrees.  ATS is recited as a destination system that performs operation of transmitting or receiving data in the present claims.  For 
With respect to “Token/Digital Token”, Applicant assets “An interpretation of the term of art “token” or “digital token” to include rights described would be unreasonably broad to the person having ordinary skill in the art.”, examiner respectfully disagrees.  “token, n. 1.a. something that serves to indicate a fact, event, object, feel, etc.; a sign, a symbol.” According to Oxford English Dictionary.  
“Digital Tokens means a digital representation of value that functions as (i) a medium of exchange; (ii) a unit of account; (iii) a store of value, and/or (iv) other similar digital representations of rights or assets, which is neither issued nor guaranteed by any country or jurisdiction and does not have legal tender status in any country or jurisdiction, typically including blockchain-based assets or rights including sovereign cryptocurrency or virtual currency (and shall include, for the avoidance of doubt, GOLD);” according to lawinsider.com/dictionary.  Therefore, the interpretation of digital taken is reasonable to the person having ordinary sill in the art.

Regarding applicant’s arguments on Rejections Under 35 U.S.C. §103, the arguments have been fully considered. However, examiner respectfully disagrees.
With respect to claims 1 and 9 limitation “generating, using the at least one processor, a digital token indicating one or more borrowing parameters identifying the one or more securities and at least one of the owner or a beneficial owner of the one or more securities;”, Stefik col 44 ln 14-17 recites “A distributor embeds the work in a shell, with fees specified to be paid back to himself. If the distributor is content to receive fees only for copies that he sells himself, he grants an extract right on the shell.” where a shell is a digital token, the distributor is the owner, and fees is borrowing parameter.  Therefore, Stefik teaches ““generating, using the at least one processor, a digital token indicating one or more borrowing parameters identifying the one or more securities and at least one of the owner or a beneficial owner of the one or more securities;”
cryptographically signing a transaction of the digital token from the first account associated with the token generator to a second account associated with the winning bidder thereby transferring the share borrowing right to the winning bidder.”, “thereby transferring the share borrowing right to the winning bidder” is not positively recited in the claim 1 and hybrid claim in the case of claim 9. Additionally, “a transaction of the digital token from the first account associated with the token generator to a second account associated with the winning bidder” is a description of the transaction.  This description is not used to perform any of the recited steps/functions.  Therefore, it is non-functional descriptive material.  Hardjono ¶0026 discloses “When a trade occurs, a new license can be issued by the rights trading system. The new license can, for example, be made based upon the license being transferred. …including hash of the original license; signing the new license”.  where license is the digital token, the new license is obtained via the transfer transaction and is signed.  Furthermore, Hardjono ¶0048 discloses “a transaction to occur wherein the bidder acquires rights signified by the license. The rights trading server can be coupled to the seller and bidder through a network, such as the Internet. The rights trading server can perform the functions of a clearinghouse and/or a digital rights management state repository and/or store a rights revocation list for revoked licenses.” Therefore, Hardjono teaches “cryptographically signing a transaction of the digital token from the first account associated with the token generator to a second account associated with the winning bidder thereby transferring the share borrowing right to the winning bidder.”.


Examiner's Comments
Intended Use
Applicant(s) are reminded that intended use language is not given patentable weight. MPEP 2114 (II) states: "A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim,” See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter, 1987). See MPEP 2103 I C
Claims 1 and 9 recite “cryptographically signing,…thereby transferring
Claim 9-15 recites “…non-transitory computer-readable…cause the processor to …”

Not Positively Recited
The following claims contain not positively recited language. See In re Wilder, 166 USPQ 545
(C.C.P.A. 1970). ("Employing, if we may, a syllogistic analysis to answer appellant's arguments, we start
with the proposition that claims cannot be obtained to that which is not new. This was the basis of the
holding in In re Thao. It was the law then, is now and will be until Congress decrees otherwise. So the first
inquiry must be into exactly what the claims define. Towards that goal, we state the next proposition,
which is that every limitation positively recited in a claim must be given effect in order to determine what
subject matter that claim defines.")
Claim 1 recites “generating,…borrowing parameters identifying…” “cryptographically signing, …a transaction…thereby transferring the share…”

Non-Functional Descriptive Material
The following claims are directed toward conveying a message or meaning to a human reader independent of the intended computer system, and/or the non-transitory computer-readable medium merely serves as a support for information or data. (MPEP (2111.05 I-III))  They do not play a role or perform some function with respect to the computer.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Claims 4 and 12 recite “wherein…borrowing parameters includes a bid amount to borrow…”
Claim 8 recites "wherein the one or more borrowable securities comprises at least two different securities."


Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Analysis
In the instant case, claims 1-8 are directed to a method, and claims 9-15 are directed to a non-transitory computer-readable medium.  Therefore, these claims fall within the four statutory categories of invention.
The claim(s) recite(s) security transaction. Specifically, the claims recite “receiving…inventory…;  transmitting,…auction authorization…; receiving,…notification of a winner bidder…; receiving… securities into a first account…; generating,…a digital token…; cryptographically signing,…a transaction of the digital token….” which is “commercial interaction” within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for conducting security transaction. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
Additionally, the claims are directed toward cryptographic operations which is the abstract idea of a mathematical concept. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, at 52 (Jan. 7, 2019). Therefore, the claim is directed to an abstract idea, as it has been held that a combination of abstract ideas, in this case organizing human activity and a mathematical concept, is still an abstract idea. See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as the use of processors, and non-transitory computer readable medium merely use(s) a computer as a tool to perform 
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The claims 9-15 are computer-readable medium claims that are used to perform method claims 1-8., which only involves the use of computers as tools to automate and/or implement the abstract idea. 
Taking the claim elements separately, the independent claims involve security transaction including receiving inventory, transmitting auction authorization, receiving winner bidder notification, receiving securities into first account, generating a digital token, and cryptographically sign a transaction.  This only uses the processor or computer system to automate or implement the abstract idea of performing security transaction.  Dependent claims 2 and 10 describe signing the transaction cryptographically and baseline pricing of bidding.  Dependent claims 3 and 11 describe the baseline pricing and fees pay to the owner.  Dependent claims 4 and 12 describe the borrowing parameters.  
Viewed as a whole, the combination of elements recited in the method claims simply recite the concept of performing a security transaction including receiving inventory, transmitting auction authorization, receiving winner bidder notification, receiving securities into first account, generating a digital token, and cryptographically sign a transaction.  The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. 
The use of processors, and non-transitory computer readable as tools to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. 
Conclusion
The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Unclear Scope
Claim 5 is directed to a method that is performed by “the at least one processor”.  However, the claim also recites “recording the transaction of the digital token on the distributed ledger”. It is unclear the claim is directed to a method that is performed by the processors or the distributed ledger.  (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process”

Hybrid
Claim 9 is indefinite because they are hybrid claims.  See MPEP § 2173.05(p) II.  In particular, the claims are directed to neither a “process” nor a “machine” but rather embrace or overlap two different statutory classes of invention.  This in turn causes confusion regarding when infringement occurs, either through limitations that are not attributed to any of the claimed structure or through limitations in which it is unclear whether infringement depends on use of the claimed structure or on its functionality. See also IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 77 USPQ2d 1140 (Fed. Cir. 2005); UltimatePointer, LLC v. Nintendo Co., 118 USPQ2d 1125 (Fed. Cir. 2016); Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 98 USPQ2d 1393 (Fed. Cir. 2011)
Evidence to support a position that claim 9 is drawn to a product includes the recitation of “A non-transitory computer-readable storage medium comprising a set of instructions…”.  On the other hand, evidence to support a position that the claims are drawn to a process includes claim 9 recite “receiving, …the one or more borrowable securities that have been auctioned” “generating,…a digital token…parameters identifying…”. “cryptographically signing a transaction of … thereby transferring the share borrowing right to the winning bidder.” In light of this conflicting evidence, a person of ordinary skill in the art could reasonably interpret claim 9 to be drawn to either a product or process. 
Dependent claims 10-15 are also rejected as each depends from claim 9.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for
the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale
supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set
forth in section 102, if the differences between the subject matter sought to be patented and the prior
art are such that the subject matter as a whole would have been obvious at the time the invention was
made to a person having ordinary skill in the art to which said subject matter pertains. Patentability
shall not be negatived by the manner in which the invention was made.

Claims 1, 4-7, 9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Grant  Publication US5629980A (“Stefik et al.”) in view of US Application Publication US2013/0144767A1 (“Kuhnle et al.”) and in further view of US Application Publication US20040199471A1 (“Hardjono”). 

Regarding claim 1 and 9, Stefik et al. teaches:
receiving, using at least one processor, inventory of one or more borrowable securities; (FIG. 1 item 101; col 7 ln 6-37, col 44 ln 10-13, 54-59)
transmitting, using the at least one processor, auction authorization of right of the one or more borrowable securities to an alternative trading system; (Fig. 1 items 102 and 107; col 7 ln 6-37)
receiving, using the at least one processor, the one or more borrowable securities into a first account associated with a token generator; (FIG. 1 item 107; col 7 ln 6-37; col 44 ln 14-17, 60-62)
generating, using the at least one processor, a digital token including one or more borrowing parameters identifying the one or more borrowable securities and at least one of an owner or a beneficial owner of the one or more borrowable securities; and (col 44 ln 14-17)

Stefik et al. does not teach:
a share borrowing right of the one or more borrowable securities
receiving, using the at least one processor, notification of a winning bidder of the share borrowing right from the alternative trading system; 
cryptographically signing, using the at least one processor, a transaction of the digital token from the first account associated with the token generator to a second account associated with the winning bidder thereby transferring the share borrowing right  to the winning bidder. 
However, Kuhnle et al. teaches;
a share borrowing right of the one or more borrowable securities (abs, paras 0003, 0025)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the System for controlling the distribution and use of digital works of Stefik by adding support of a share borrowing right of the one or more borrowable securities in accordance with the teaching of the Kuhnle et al..  This modification enable’s Stefik’s system support share borrowing right.
Stefik et al. and Kuhnle et al. do not teach:
receiving, using the at least one processor, notification of a winning bidder of the share borrowing right from the alternative trading system; 
cryptographically signing, using the at least one processor, a transaction of the digital token from the first account associated with the token generator to a second account associated with the winning bidder thereby transferring the share borrowing right to the winning bidder.
However, Hardjono teaches:
receiving, using the at least one processor, notification of a winning bidder of the share borrowing right from the alternative trading system; (para 0048)
cryptographically signing, using the at least one processor, a transaction of the digital token from the first account associated with the token generator to a second account associated with the winning bidder thereby transferring the share borrowing right  to the winning bidder. (paras 0017, 0026, 0028; 0048)  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the combined system of Stefik et al. and Kuhnle et al. by adding the feature of auction, token generation and digital signature in accordance with the teaching of the Hardjono.  This modification provides trade options and improves the security of the settlement process.

Regarding claims 4 and 12, Stefik et al. in view of Kuhnle et al. and in further view of Hardjono disclose all the limitations as described above.  Hardjono further discloses:
wherein the one or more borrowing parameters includes a bid amount to borrow the one or more borrowable securities, (para 0017) 
requesting, using the at least one processor, recordation of the digital token and ownership of the digital token on a distributed ledger (para 0030)

Regarding claims 5 and 13, Stefik et al. in view of Kuhnle et al. and in further view of Hardjono disclose all the limitations as described above.  Stefik et al. further discloses: 
communicating, using the at least one processor, the transaction of the digital token to the distributed ledger; (col 11 ln10-13, col 17 ln 2-33)
Hardjono discloses:
recording the transaction of the digital token on the distributed ledger. (para 0030)

Regarding claims 6 and 14, Stefik et al. in view of Kuhnle et al. and in further view of Hardjono disclose all the limitations as described above.  Stefik et al. further discloses:
before generating the digital token, receiving, using the at least one processor, confirmation from a distributed ledger that the one or more borrowable securities are in the first account. (col 17 ln 34-61)

Regarding claims 7 and 15, Stefik et al. in view of Kuhnle et al. and in further view of Hardjono disclose all the limitations as described above.  Hardjono further discloses: 
Communicating, using the at least one processor, a final auction price to the alternative trading system; (paras 0037, 0039)
Authorizing, using the at least one processor, a resale of the digital token in a secondary market. (para 0025)  

Regarding claim 8, Stefik et al. in view of Kuhnle et al. and in further view of Hardjono disclose all the limitations as described above. With respect to “wherein the one or more borrowable securities comprises at least two different securities.”, it describes the securities.  However, the description of the securities is not used to perform any of the recited steps/functions.  Therefore, it is non-functional descriptive material. (See MPEP 2111.05 I-III) ( In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US Grant  Publication US5629980A (“Stefik et al.”) in view of US Application Publication US2013/0144767A1 (“Kuhnle et al.”) and in further view of US Application Publication US20040199471A1 (“Hardjono”), US Application Publication US20130006840A1 (“Cahn”), and US Application Publication US20100004999A1 (“DePetris et al.”).

Regarding claims 2 and 10, Stefik et al. in view of Kuhnle et al. and in further view of Hardjono disclose all the limitations described above.  Stefik et al., Kuhnle et al. and Hardjono do not teach: 
wherein cryptographically signing the transaction of the digital token comprises electronically signing, using the at least one processor, with a private key of the first account, and 
wherein the computerized method further comprises generating, using the at least one processor, a baseline pricing at which bidding can begin.
However, Cahn teaches:
wherein cryptographically signing the transaction of the digital token comprises electronically signing, using the at least one processor, with a private key of the first account, and (FIG. 4 item 12 and 13; para 0064) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the combined system of Stefik et al., Kuhnle et al. and Hardjono by adding cryptographically signing the transaction with a private key of the first addressed account in accordance with the teaching of the Cahn.  This modification helps to “determine if the message is authentic” (Cahn, 0090).

wherein the computerized method further comprises generating, using the at least one processor, a baseline pricing at which bidding can begin.
However, DePetris et al. teaches:
wherein the computerized method further comprises generating, using the at least one processor, a baseline pricing at which bidding can begin. (abs; paras 0275, 0318, 0320)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the combined system of Stefik et al., Kuhnle et al., Hardjono and Cahn by having computer to auto generating baseline auction price in accordance with the teaching of the DePetris et al.  This modification of having system “automatically determines the equilibrium price for the auction so as to maximize the Volume of securities traded” (DePetris et al. para 0275) and “maximize the amount traded.” (DePetris et al. para 0318)

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US Grant  Publication US5629980A (“Stefik et al.”) in view of US Application Publication US2013/0144767A1 (“Kuhnle et al.”) and in further view of US Application Publication US20040199471A1 (“Hardjono”), and US Grant Publication US7349881B1 (“Lockwood”)

Regarding claims 3 and 11, Stefik et al. in view of Kuhnle et al. and in further view of Hardjono disclose all the limitations as described above.  Stefik et al. Kuhnle et al. and Hardjono do not teach:
wherein the baseline price includes a fee payable to the at least one of the owner or the beneficial owner of the one or more borrowable securities, wherein the computerized method further comprises paying, using the at least one processor, the fee to the at least one of the owner or the beneficial owner of the one or more borrowable securities.
However, Lockwood teaches:
wherein the baseline price includes a fee payable to the at least one of the owner or the beneficial owner of the one or more borrowable securities, wherein the computerized method 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the combined system of Stefik et al. Kuhnle et al. and Hardjono by having auction baseline price includes fees payable to the owner in accordance with the teaching of the Lockwood.   This modification prevents bidder from offering a price lower than owner acceptable price.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jack P. Friedman, Barron’s Business Guides Dictionary of Business Terms; 2000, Barron’s Educational Series, Inc.,  Third Edition, page 616 which supports license of contents is a form of securities:
               “SECURITIES 

STOCK CERTIFICATES, BONDS, or other evidence of a secured indebtedness or of a right created in the holder to participate in the profits or assets distribution of a profit-making enterprise.
written assurances for the return or payment of money.
INSRUMENTS giving to their legal holders right to money or other property.”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yingying Zhou whose telephone number is (571)272-5308.  The examiner can normally be reached on Monday-Friday 9pm-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L. Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGYING ZHOU/Examiner, Art Unit 3685                                                                                                                                                                                                        
/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685